UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- --- ---X
SARAH GLANZ, individually and on behalf
of all others similarly situated,

J Plaintiff, ORDER
REVENUE MANAGEMENT SERVICES 20 CV 1229 (VB)
CORP.,

Defendant. ;
wonenee- --- x

 

On February 12, 2020, plaintiff Sarah Glanz commenced the instant action against
defendant Revenue Management Services Corp. (Doc. #1).

On February 19, 2020, plaintiff docketed a proof of service indicating service on
defendant on February 19, 2020. (Doc. #6). Defendant had until March 11, 2020, to respond to
the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(Q). .

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a —

certificate of default as to defendant by March 26, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by April 9, 2020. If plaintiff fails to satisfy either deadline, the Court may dismiss
the case without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

Dated: March 12, 2020
White Plains, NY

SO ORD D:

 

Vincent L. Briccetti
United States District Judge

 
